Motion Granted; Appeal Dismissed and Memorandum Opinion filed October
4, 2018.




                                        In The

                       Fourteenth Court of Appeals

                                 NO. 14-17-00384-CV

    MIDTOWN PARK DEVELOPMENT LTD., PAUL T. YOUNG, AND
               HORIZON 2003, LLC, Appellants
                                           V.

                             LOUIS F. GOZA, Appellee

                      On Appeal from the 212th District Court
                             Galveston County, Texas
                        Trial Court Cause No. 14-CV-0010

                   MEMORANDUM                      OPINION


         This is an appeal from a judgment signed February 6, 2017. The clerk’s record
was filed July 5, 2017. The reporter’s record was filed May 23, 2018. No brief was
filed.

         On July 31, 2018, appellee filed a motion to dismiss for want of prosecution.
On August 30, 2018, this court issued an order stating that unless appellants filed a
brief on or before September 21, 2018, the court would dismiss the appeal for want
of prosecution. See Tex. R. App. P. 42.3(b).

      Appellants filed no brief or other response. Accordingly, appellee’s motion is
granted, and the appeal is ordered dismissed.



                                      PER CURIAM


Panel consists of Justices Donovan, Wise, and Jewell.




                                         2